 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDI/O Optics Limited, U.S.A. and District 65, Distrib-utive Workers of America. Case 2-CA-15163August 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn December 28, 1979, Administrative LawJudge Russell M. King, Jr., issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel and Respondent filed exceptions and sup-porting briefs, as well as briefs in support of partsof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions3of the Administrative Lawi Respondent contends that the Administrative Law Judge erred in notpermitting its designated representative to participate in the hearing andassist its counsel in the preparation of a defense pursuant to Rule 615 ofthe Federal Rules (of Evidence. Our review of the record herein revealsthat, at the hearing. Respondent designated as its representative its presi-denr, Tripodi, and moved for sequestration of all other witnesses. Re-sporident's motion was granted by the Administrative Law Judge. There-after, Tripodi did not attend the hearing because of business commitmentsand Respondent requested that its witness, Miele. who had been seques-tered with the other witnesses, be permitted to participate in the hearingor that, in the alternative, the hearing be adjourned for several days untilTripodi returned from his business trip. The Administrative Law Judgedenied both Respondent's request to substitute the already sequesteredMiele for Tripodi as well as its request for an adjournment. Respondenthas excepted to these rulings by the Administrative Law Judge. We findRespondent's exceptions to be without merit and we affirm the rulings ofthe Administrative Law Judge. In so doing we note that Respondent hadsufficient notice in advance of the hearing to choose a representative toassist its counsel, and when that representative was called away on busi-ness. Respondent asserted that a witness sequestered by its own motionwas the only person competent to act as its representative. Respondent'sproblem concerning a designated representative was of its own creationand we find that the Administrative Law Judge did not abuse his discre-tion in refusing to permit Miele to substitute for Tripodi and in finding anadjournment unwarranted.2 The General Counsel and Respondent have excepted t certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's esolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.3 With respect to the discharge of employee Fidel Lopez, the Adminis-trative Law Judge stated he was unable to determine if Lopez had In factuttered the profanity which, according to Respondent's assistant man-ager, Miele, was the cause of his discharge. However, we have examinedthe record thoroughly and conclude that Respondent merely seized onthe alleged profanity as a pretext to cover the real reason for its dis-charge of Lopez; naniely, his support for and activities on behalf of theUnion. Shattuck Denn Mining Corporation (Iron King Branch), 151 NLRH1328 (1965), enfd. 362 F.2d 466 (9th Cir. 1966).251 NLRB No. 37Judge and to adopt his recommended Order, asmodified herein.4We find merit in the General Counsel's exceptionto the Administrative Law Judge's finding thatGrande's credited testimony regarding RespondentManager Pavanello's alleged threat to withdrawscheduled employee pay raises was insufficient toestablish a violation of Section 8(a)(1) of the Act.According to the credited testimony of Grande,during an antiunion tirade that included a threat toclose down the plant, Pavanello exhibited to agroup of employees a paper containing the namesof certain employees scheduled to receive payraises. The General Counsel contends that thisaction by Pavanello was intended to create the im-pression that acceptance of the Union would jeop-ardize future pay raises for employees. We agree,and find that Respondent impliedly threatened itsemployees that continued union activities wouldresult in the loss of a scheduled pay raise in viola-tion of Section 8(a)(1) of the Act and we shallmodify the recommended Order accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,I/O Optics Limited, U.S.A., Dobbs Ferry, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Discouraging membership in or support ofDistrict 65, Distributive Workers of America, orany other labor organization, by threatening em-ployees with plant closure, discharge, or denial ofscheduled pay raises, or by discharging employeesor otherwise discriminating against them with re-spect to the terms and conditions of their employ-ment."2. Substitute the attached notice for that of theAdministrative Law Judge.4 Member Jenkinls would award interest on hackpay in accordancewith his dissent in Olympic Medical Corporation, 250 NLRB No. 11(1980). 1/0 OPTICS LIMITED, U.S.A.301APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership in orsupport of District 65, Distributive Workers ofAmerica, or any other labor organization, bythreatening employees with plant closure, dis-charge, denial of scheduled pay raises, or bydischarging employees or otherwise discrimi-nating against them with respect to the termsand conditions of their employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL offer Fidel Lopez and DionisioCorte immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or other rights andprivileges previously enjoyed, and WE WILLmake them whole for any loss of pay whichthey may have suffered as a result of their un-lawful discharge, with interest.1/O OPTICS LIMITED, U.S.A.DECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge:This case was heard by me in New York, New York, onJune 19-22, 1978.' The charge was filed by District 65,' This case was originally assigned to Administrative Law Judge Pla-Ionia P. Kirkwood, who opened the hearing in New York on March 27,1978. At the commencement of that hearing, the Respondent and theCharging Union proposed a settlement, which was also approved by thethree discharged employees involved in the case Counsel for the GeneralCounsel approved some of the terms of the proposed settlement, but re-fused to join in the settlement because of the amount of backpay pro-posed regarding two of the discharged employees, and the lack of rein-statement of one of these two employees. Notwithstanding the lack of theGeneral Counsel's approval. Administrative Law Judge Kirkwood ap-proved the settlement, and the General Counsel appealed this approvaland the settlement to the Board On May 4, 1978. the Board granted heappeal and remanded the case back for Hearing (Member Murphy dis-senting). Thereafter. Administrative Law Judge Kirk;ood disqualifiedherself because of her involvement in the prior settlement negotiationsand the case was thus reassigned. The above settlement issue as notraised during the hearing of the case, except for historical documentationappearing among the formal papers in the case, which were admittedwithout objection. During the first day of the hearing (June 19, 1978), theDistributive Workers of America (the Union or District65), on September 27, 1977,2 and the complaint wasissued on November 30, by the Regional Director forRegion 2, National Labor Relations Board (the Board),on behalf of the Board's General Counsel. The complaintalleges a series of unfair labor practices committed bythe Respondent between August 25 and October 3 inviolation of Section 8(a)(l) and (3) of the National LaborRelations Act, as amended (the Act), including threats towithhold pay raises, to discharge employees, and threatsto close its plant, and further the improper discharge ofthree employees because of their union support and ac-tivities.3In late July the Union was contacted by em-ployer Graciano Grande and the first organizationalmeeting was held July 29 at his home. Thereafter, out ofapproximately 32 employees, 29 signed union authoriza-tion cards were obtained, and on August 25, 3 union offi-cials gathered with a group of employees at the Re-spondent's plant, displayed the 29 cards to the Respond-ent's president, and demanded recognition. Later thesame day, the Union filed a representation petition withthe Board. On September 12 an Agreement for ConsentElection was reached and entered into by the Respond-ent and the Union, and the Board-conducted electionwas held on October 4. The vote was 16 for and 14against the Union. Although there were two challengedballots, the matter was subsequently resolved in favor ofthe Union, which was later certified by the Board as thebargaining representative of the employees. A contractwas later negotiated and entered into between the Unionand the Respondent, and that contract was in existenceat the time this case was heard.Upon the entire record, including my observation ofthe demeanor of the witnesses,4and after due considera-counsel for the Respondent and the Union moved to refer the entirematter to arbitration under the terms of the existing contract between theRespondent and the Union. and the Respondent also moved to continuethe case after the first day of the hearing due to the need for the Re-spondent's president to be out of town on business after June 19. 1978The General Counsel opposed both motions, both were denied at thetime. Upon review and reconsideration. my disposition of these motionsagain appears to have been justified and correct.I All dates hereafter are in 1977 unless otherwise indicated.3 The pertinent parts of the Act provide as follows:Sec 7 Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protectionSec 8 (a) It shall be an uniair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in section 7,(3) by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization .4 The facts found herein are based on the record as a 'whole and uponmy observation of the witnesses The credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibitssvith due regard for the logic of probability, the demeanor of the wit-nesses, and the leaching of NL.R.B. v. Wa/ron Manufacturing Companyand Loganvill Pantr Company, 369 U S 404, 408 (1962) As to those lesti-fying in contradiction o the findings herein, their testimony has been dis-ContinuedI/O OPTICS LIMITED, U.S.A 301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of the briefs filed herein by the General Counsel andthe Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONThe pleadings and the admissions herein establishedthe following jurisdictional facts. The Respondent is, andhas been at all times material herein, a New York corpo-ration, and maintains its principal office and place ofbusiness in Dobbs Ferry, New York, the facility or plantinvolved in this case, and where the Respondent is en-gaged in the manufacture and nonretail sale of spectacleframes. During the fiscal year ending April 1, 1977, arepresentative period, in the course and conduct of itsbusiness the Respondent realized gross revenues in excessof $500,000 and during the same period the Respondentpurchased and received goods and services valued inexcess of $50,000 directly from points located outside theState of New York. As admitted, it is thus found that theRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act. As further al-leged and admitted herein, it is also found that theCharging Union is, and has been at all times material tothis case, a labor organization within the meaning of Sec-tion 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Summary of Evidence5Peter Irizarry was a District 65 union organizer. Hehad been a union organizer for over 18 years. Irizarry,credited either as having been in conflict with the testimony of crediblewitnesses or because it was in and of itself incredible and unworthy ofbelief All testimony has been reviewed and weighed in light of the entirerecord.The following includes a summary of the testimony of the witnessesappearing in the case. The testimony will appear normally in narrativeform, although on occasion some testimony will appear as actual quotesfrom the transcript. The narrative only and merely represents a s umnaryof what the witnesses, themselves, stated or related, and does not neces-sarily reflect my ultimate findings and conclusions in this case. The ma-jority of the Respondent's employees were Italian, although eight wereSpanish. Many did not speak English. Of the eight witnesses testifying inthis case, three testified through an Italian interpreter (employees Dioni-sio Corte, Mrs. Edvige Corte, and Graziano Grande), and one through aSpanish interpreter (employee Fidel Lopez), The three discharges in thiscase involved employees Fidel Lopez, Dionisio Corte, and Maria TaroneAt the beginning of the case, counsel for the Respondent moved to se-quester the witnesses, including the three discharged employees. Afterrather detailed discussions with both counsel, on the record, I determinedthat total or complete exclusion of all witnesses, including the three dis-charged employees, was warranted, and the motion was thus granted.The Respondent's sole witness in the case, Assistant Production ManagerDominick Miele, was also excluded, although the Respondent's president(Dimitre Tripodi) was allowed to remain. The Respondent's productionmanager was Rizzieri Pavanello. Pavenello had been brought from Italyto train Miele. The Respondent's owner also owned and maintained asimilar plant in Italy where Pavanello had previously worked, and towhich he returned on or about May 17, 1978, only I month prior to thehearing. Although Pavanello was subpenaed by the General Counsel, hedid not appear and was not produced by the Respondent. The effect ofthis nonappearance will be discussed later in this Decision. Pavanello's in-vestigative affidavit taken by a Board agent was admitted into evidencefor the limited purpose of reflecting possible inconsistencies in whatactual witnesses testified were actions or remarks of Pavanello. The ad-mittance of the affidavit was over the strong objection of counsel for thetogether with District 65 Vice President Julio Mojica,was involved in the organizational campaign at the Re-spondent's plant. Irizarry testified that employee Gra-ziano Grande contacted Mojica sometime in July andthat the initial organizational meeting was held atGrande's home on July 29. There were six or seven em-ployees at this meeting and they included Grande and hiswife, Antoinette Georgio, and Maria Tarone. At this ini-tial meeting the employees who were present executedunion authorization cards and several employees, includ-ing Tarone, were given blank cards to hand out to otheremployees. According to Irizarry, from July 29 on, anduntil the election, he and Mojica met with various em-ployees almost daily, either before work, at lunchtime, orafter work, and usually in front of the Respondent's plantin the parking lot. At these gatherings, between 10 and20 of the employees would usually be present, and Iri-zarry further indicated that they met frequently with the"active" supporters, including Grande, Tarone, Georgio,Lopez, and Corte. According to Irizarry, during thesegatherings or meetings in the front parking lot of the Re-spondent's facility they were observed on occasions bythe Respondent's production manager, Rizzieri Pavan-ello, and Assistant Production Manager Dominick Miele.All employees went on vacation for 2 weeks com-mencing Monday, August 1, and, according to Irizarry,on August 11 a further organizational meeting was heldat which supporters elected a "shop committee" or orga-nizing committee composed of employees Grande, Corte,Georgio, and Lopez. At a subsequent meeting late inAugust, attended by a majority of the employees, Iri-zarry related that it was decided that, on August 25, theUnion would approach management and ask for recogni-tion. Irizarry testified that at approximately 10 a.m. onAugust 25, during an employee break, he and UnionVice Presidents Mojica and Briggs, together with ap-proximately 10 to 15 employees, gathered in the plantand approached Assistant Production Manager Miele,who in turn referred them to Production Manager Pa-vanello. The group then approached Pavanello and,when the term "recognition" was mentioned, accordingto Irizarry Pavanello ordered the group to leave the areaand directed them to the Respondent's president DimitriTripodi, whose office was several floors above. Thegroup then dispersed but Irizarry, Mojica, and Briggswent up to Tripodi's office. At that time, Tripodi wasnot in and they returned in approximately an hour anddid speak to Tripodi, requesting recognition and also dis-playing the signed union authorization cards. Accordingto Irizarry, Tripodi examined the cards, wrote down thenames of all the signators, and then replied that he knewnothing about unions and that, before he talked to them,he first wanted to consult with either an attorney orsomeone who had knowledge about union activities.They then agreed to meet again I week later, on August31, and as the three were leaving the plant, two uni-formed policemen arrived and inquired as to their busi-Respondent who, at the end of the receipt of evidence in this case, tookan interim appeal to the Board regarding admittance of the affidavit OnAugust 23. 1978, the Board denied the appeal. The record was closedupon disposition of the appeal, with no further evidence--- 1/0 OPTICS LIMITED, I.S.A.303ness at the plant. Irizarry related that, after they ex-plained their purpose, they left without further incidentand went immediately to the Board's Office and filed theformal petition for election. The August 31 meeting waslater cancelled, apparently because the Respondent's at-torney was scheduled to be out of town.Subsequently, a conference at the Board's Office re-garding the election petiton was set for September 12.Irizarry testified that prior to this conference he hadbeen told by the members of the organizing committeethat they had received threats of discharge if they at-tended the September 12 conference. With this in mind,Union Vice President Mojica wrote the Respondent onSeptember 7, indicating that the Respondent would be"in violation of the law" if any adverse action weretaken against the four committee members as a result oftheir upcoming attendance at the conference. The con-ference was held at the Board Office on September 12,and the four committee members were present. At thatconference the Respondent agreed to a consent electionwhich was set for October 4. The result of the electionreflected that 16 votes were cast in favor of the Unionand 14 against. Union Organizer Irizarry ended his testi-mony by indicating that all three of the discharged em-ployees in this case, Tarone, Lopez, and Corte, wereactive union supporters.Maria Tarone was employed on May 15 and was dis-charged on September 12 by the Respondent. During heremployment she worked as a machine operator, polishingeyeglass frames. During most of her employment her su-pervisors were Production Manager Pavanello and As-sistant Production Manager Miele. Tarone was a strongunion supporter from the beginning, attended the first or-ganizational meeting on July 29, and obtained severalsigned union authorization cards on behalf of the organi-zational campaign. She frequently attended informalgroup meetings with the two union organizers outsidethe plant, and acted as an Italian interpreter on behalf ofthe Union as needed when dealing with Italian and non-English-speaking employees. She was also among thegroup of employees that gathered with the three unionrepresentatives on August 25, when they came to theplant to demand recognition, and at that time she beganwearing a union button, which she wore daily until shewas discharged on September 12. Tarone indicated thatmost of the union supporters wore union buttons afterAugust 25 and during the rest of the organizational cam-paign. Tarone further indicated that employee Lopezworked only several feet from her machine in the plantand that he would frequently "walk around the plant" toaid other employees in the operation of their machines.Tarone testified that, on August 24, Assistant ManagerMiele handed out Blue Cross insurance application formsto the employees. She further related that, up until then,employees had no insurance, although they had beentold earlier and by management that such benefits wouldbe furnished. Tarone testified that around the first ofJune she asked Assistant Manager Miele for Wednesdaysoff to attend the Fordham Beauty School in the Bronx,and that after Miele had consulted with Manager Pavan-ello, he reported to her that she could take the Wednes-days off. She indicated that, commencing with June 1,she did take seven consecutive Wednesdays off, and that,in mid-August, she quit the beauty school and returnedto Wednesday work.Tarone was in effect discharged on June 12, and gavethe following testimonial description of the events of thatday and the following day. She indicated that she report-ed to work on June 12, 2 hours late, about 10 a.m., be-cause she "didn't feel too well" in the early morning.According to Tarone, neither Manager Pavanello norAssistant Manager Miele was in the work area when shearrived, and she was thus unable to explain to either onewhy she was late that morning, but that she did tell"Frank," who was "in charge of [her] department," whyshe was late, and that Frank responded, "It's okay."6Tarone went on to indicate that 30 minutes before theend of [her] shift and about 4 p.m., Assistant ManagerMiele informed her that Pavanello wanted to see her inhis office. Upon reporting to Pavanello's office, and inthe presence of Miele, Pavanello asked why she was lateand why she had not contacted him when she did arrive.Tarone testified that she gave the same explanation thatshe had given "Frank," to the effect that she did not feelwell early in the morning. According to Tarone, Pavan-ello then said that he did not like people "doing theirown things," cursed in Italian, and stated, "We don'tneed you .... You can go right now." Tarone thenwent back to her machine and was told by employeeGrande, another strong union supporter, not to leaveuntil speaking with the union representatives who wouldarrive at the plant at 4:30 p.m. She then went back towork on her machine, where she was seen by AssistantManager Miele, who said nothing about her continuedworking. The following morning, September 13, Taronereported to work as usual, punched in and went to hermachine and found no work to be done. This was not anunusual thing, and she then went to another departmentand commenced working until approximately 10 or 10:30a.m. when she was again summoned to Pavanello'soffice. According to Tarone she had again been observedworking by Miele that morning and he had again saidnothing to her. In Pavanello's office, he again informedher that she was fired, indicating to her that, if she con-tinued to work, it would be "for free." Tarone testifiedthat she then left Pavanello's office and again went backto where she had been working, whereupon employeeGrande again told her she should continue workingthrough the day. She then continued with her work untilabout 11:30 a.m., when Assistant Manager Miele sum-moned her to the secretary's office where she was againconfronted with Manager Pavanello. Upon arriving, shewas handed her final check and Pavanello told her to gohome. According to Tarone, she asked Pavanello thereason for her discharge, to which Pavanello replied shewas late and failed to bring a doctor's note. She then re-minded Pavanello that a note had not been required inthe past, to which Pavanello replied, "Well, from nowon, I'm doing [it] like this." In her testimony, Tarone ini-tially indicated that she was only late three times thatshe "could remember," but later in her testimony, she" Frank" did not testify and was never further identified in therecordI/O OPTICS LIMITED. U.S.A 303 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDconceded that she was late five or six times other thanher late arrival on June 12, but that during these othertimes she was only late 3 or 4 minutes. Her testimonychanged to concede additional late arrivals when shewas shown timecards for periods from early July toAugust 10, which indicated 9 or 10 late arrivals. Also incross-examination, Tarone was asked whether or not sherecalled telling Pavanello that her late arrival on June 12was because of something that had occurred between herand her husband, to which she replied, "I don't remem-ber."Tarone conceded in cross-examination that neither Pa-vanello nor Miele had ever spoken to her, or to otheremployees in her presence, about the Union. She also in-dicated that she and employees Corte and Grande werethe most active union supporters, and that three or fourother employees were also considerably active, includingLopez, who initially was against the Union but laterchanged and supported the Union.Employee Fidel Lopez worked for the Respondent ap-proximately 10 months prior to his discharge on Septem-ber 21. His job was that of a machine operator, polishingeyeglass frames, and his supervisors were Assistant Man-ager Miele and Manager Pavanello. Lopez testified thatemployee Grande initially asked him to support theUnion and that he subsequently met with Union Organiz-ers Mojica and Irizarry "several times" outside the plantand went to several meetings at the Grandes' home. Hewas placed on the organizing committee, signed a unioncard, and helped organize the "Hispanic" employees bygiving them union authorization cards and soliciting theirsupport. After August 25 he also wore a union button,and was in the group of employees who approachedmanagement for recognition on August 25 at the plant.Lopez testified that sometime prior to the earlyAugust vacation Miele approached him at his machineand stated that "if we would not vote for the Union, he[would] give us Blue Cross and Blue Shield." Lopez fur-ther testified that on September 9 he was called to Tri-podi's office, where also present were Pavanello and thethree other members of the organizing committee. Lopezrelated that Tripodi announced that only two memberscould go to the conference on September 12 at theBoard Office, and that if all four committee memberswent, he would "perhaps" discharge them.Lopez gave the following account of his discharge onSeptember 21. At 10 a.m. Pavanello approached his ma-chine and told him to go help employee Grande. He hadbeen assigned to help Grande on occasions in the past,but his job with Grande had consisted of only "filing thecorners." But this time, Pavanello also told him to "cutthe corners." Lopez then related that, later on, Pavanelloalso told him to straighten and polish frames and thengive them to Grande, or in effect "do the whole job"himself. Lopez testified that he had no experience instraightening or "setting" frames, and that about an hourlater, at approximately 11:30 a.m., Pavanello again cameover, counted the pieces he had completed, numbering100, and thereafter informed him that he was not pro-ducing enough, threatening to fire him if he did not pro-duce more pieces. Lopez then indicated that he contin-ued working and that, at approximately 12:30 p.m., Pa-vanello again came over, this time with Miele, and toldhim "not to work anymore" because his production waspoor. Lopez responded by indicating that he was notdoing "piece work" but was working by the hour, andthen left for his 30-minute lunch break.7Lopez testifiedthat he returned to Grande's machine at I p.m. andGrande told him to remain there and sit down, to whichhe replied that he did not think he should remain as hehad been fired. Grande insisted that he remain and short-ly thereafter Pavanello appeared and told Lopez that, ifhe continued to work, he would not get paid. Lopezthen left the plant. Lopez testified that he had not re-ceived any complaints prior to the date of his dischargeregarding his production or work, and that "severaltimes a week" he would go to the machines of other em-ployees to tend or adjust them, and that earlier AssistantManager Miele had authorized or instructed him to dothis. However, Lopez conceded in cross-examination thatPavanello had earlier complained two or three times tohim that he was "wandering" and not working. Lopezfurther conceded in cross-examination that Pavanello hadtold employees "two or three times" that, if they werelate for work, they would be fired. He could not remem-ber the date or dates when Pavanello made such remarksand he further indicated that he, himself, would be late"sometimes" at least once a month.Employee Dionisio Corte testified as a present em-ployee of the Respondent. He was also a machine opera-tor. His work history with the Respondent began in Italyunder the same owner where he worked in 1941 and1942, and then in 1970 to 1975. During this later periodin Italy, he in fact was supervised by Manager Pavanello,who later became the facility manager in New York. Ac-cording to Corte, he and Pavanello were "friends" andhad come from the same village, and Pavanello had fre-quently dined in his home. In the United States, Cortecommenced his work with the Respondent in April 1976.On February 14, 1977, he was discharged, by his ownaccount, because two coworkers had "bad words" withhis wife, and further because the plant lacked work. Hewas rehired in May 1977, at Pavanello's insistence. Hisnext discharge occurred October 3, and is one of thecontroversies in this case. He was again rehired onMarch 28, 1978, prior to giving testimony in this case.During the most recent periods, his wife has also workedfor the Respondent in the New York plant.Corte testified that his first union involvement cameon August 1, after talking to Union Organizers Mojicaand Irizarry. He subsequently signed a union authoriza-tion card and met with the two organizers "many times,"also attending numerous union meetings and passing outcards to fellow employees, along with other union litera-ture. He was also a member of the organizing committee,and after August 25, he also wore a union button. Hewas also with the group of employees that requested rec-ognition at the plant on August 25. Corte further testi-fied that, late in the day on August 25, he was called toPavanello's office, whereupon Pavanello stated that he7 In cross-examination, Lopez conceded he additionally asked for a"lay-off," which Pavanello refused It was clear in Lopez' testimony atthis point that he understood he had been discharged. 1/0 OPTICS LIMITED U AA305"would have thrown [the union supporters] out, thatthey are Mafiosi," further indicating that he was "aston-ished" that Corte was "on their side." Corte further re-lated that Pavanello said, ". ..they probably wouldhave closed down the factory ...they absolutely didn'twant the people from the union. "Corte continued by re-lating that later on that day, August 25, Pavanello cameto his work area where seven or eight other employeeswere also present, and "yelling in a loud voice," he againreiterated that he did not want the Union, and "one byone all the people who wanted the union in the factorywould have [sic] thrown them out." Corte was also pres-ent in Tripodi's office on September 9 when Tripodiread the Union's letter about the Board conference andmade further remarks about the attendance of the fourorganizing committee members."Corte testified that at approximately 11 a.m. on Sep-tember 13 Pavanello came to his machine and againstated that he was "not supposed to be on the unionside," further downing the Union and threatening thedischarge of supporters, and stating that "he would havemoved the plant" if he (Corte) continued supporting theUnion, adding that Corte's support was "like hitting himin the back." Corte further testified that on September 30he was called to Pavanello's office, where Miele was alsopresent. Pavanello then accused him of threatening afemale employee with "harm" if she did not sign a unionauthorization card. Corte denied this allegation andasked to be confronted with the employee, and Pavan-ello refused. Corte then returned to work.Corte gave the following account regarding his Octo-ber 3 discharge. At approximately 10:20 a.m., Pavanellocalled him into his office and informed him that he wasdischarged. Miele was also present and, according toCorte, the reason given was the alleged threat to afemale employee mentioned earlier and on September 30.Corte then asked that Pavanello prepare a letter, writtenin Italian, explaining exactly why he was being fired. Pa-vanello agreed and Corte went back to his work area,and sometime later he was again called to Pavanello'soffice and given two letters, one in English and one inItalian. He indicated that he read the letter in Italian andagain denied its contents and allegations, indicating thathe was going back to his work station and wait for theunion representatives to arrive that afternoon.9Cortethen returned to his work station and, approximately 5minutes later, Miele approached him and stated that theywanted him to leave and that two policemen had ar-rived, whereupon Corte then promptly left the plant.Graziano Grande was presently employed by the Re-spondent and had been so employed continuously since" Corte was not allowed to testify regarding these remarks as he hadreceived them secondhand. Corte himself did not speak or understandEnglish and, at this meeting. Tripodi spoke in English. Tripodi's remarkswere interpreted and related to him by one or more of the other employ-es who were also present.9 The English version of this letter indicated that Corte was being ter-minated for the violation of a company directive regarding the harass-ment and threatening of employees It also stated that Corte had "demon-strated [a] lack of willingness to leave [the] Company premises Wewant you to know the proper authorities will be contacted if you shouldrefuse to depart upon hand delivery of this memo." The letter ended hbyreciting, "We feel it is in our mutual best interest to avoid any unfrtu-nate occurrences which later may become regrettable."March 1977. His job was to file and adjust eyeglasses.He was supervised by both Miele and Pavanello. Grandewas the main union organizer throughout, indicating thatin June or July he became dissatisfied with working con-ditions, contacted the Union and organized the firstmeeting at his home on July 29. Thereafter, he attendednumerous union gatherings and meetings at his home,collected union authorization cards, and became amember of the organizing committee.Grande testified that on August 25 at II a.m. he wascalled to a meeting in Pavanello's office. Also presentwere Miele and two other employees, including EdvigeCorte (Dionisio Corte's wife). According to Grande, Pa-vanello told them that the Union was "like Mafia, thatthe Union is no good, and if the Union was acceptedinside the factory, he would have closed down the fac-tory." Grande also related that Pavanello then showedthem "a paper" with the names of five empolyees whichhe said were due to be given a raise on September 1.'°Grande further related that, after August 25, and at var-ious places in the plant, Pavanello made such statementsabout the Union "many times." Grande was summonedto President Tripodi's office on September 9 with thethree other organizing committee members, when Pavan-ello indicated that only two members of the committeecould attend the Board conference on September 12. Ac-cording to Grande, Pavanello told them that if they allattended "he would fire us the next day." Regarding em-ployee Tarone's discharge, Grande testified that, some-time after 4 p.m. on September 12, Tarone informed himthat she had been fired, and that he then advised her toremain the rest of the day and discuss the matter withthe union representatives who would be arriving at theclose of business. The following day, September 13, andsometime after 10 a.m., Grande again saw Tarone, whorelated that she had been in Pavanello's office again andthat she had, in fact, been fired. Grande again told her tostay the rest of the day, but approximately one-half hourlater, Miele arrived and called her upstairs. Grandenever saw Tarone at work again. Regarding the dis-charge of Lopez on September 21, Grande testified thatLopez had been sent to work in his area or with him onoccasions prior to this date, and on these occasionsLopez only had the job of filing corners. On September21, Grande indicated that in addition to filing cornersLopez was "adjusting" glasses and "pulled the templix."Grande related that these two steps were normally doneby him, with Lopez only filing the corners after he fin-ished the adjustment process. Relative to insurance bene-fits, Grande indicated that on August 24 Miele ap-proached him and gave him a Blue Cross-Blue Shield ap-plication and asked him to complete it and turn it in.Grande related that he never turned it in because theUnion had a majority and was giving the employees"more benefits."Employee Antoinette Georgio testified as a presentemployee of the Respondent. She had supported the1o This is the extent of Grande's testimony on the subject of pay raisesThe subject was also bro ught up in cross-examination, but with little orno clarification as to how Grande accepted these remarks of Pasanello.or f 'asanello's intent or addilional remarksI/O OPTICS LIMITED, U S A 305 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion from the beginning, signed a union authorizationcard, attended numerous meetings, and was a member ofthe organizing committee. After August 25 she also worea union button. Georgio was among the group of em-ployees who met with union organizers and requestedrecognition on August 25. She testified that, after theunion representatives left the area of Pavanello's office,she overheard Pavanello state that "if the Union hadcome in he would close the factory down and go back toItaly." She also received an insurance application cardfrom Miele on August 24, and was present at the Sep-tember 9 meeting in Pavanello's office when he indicatedthat only two committee members could attend theBoard conference on September 12.Regarding employee Tarone's discharge, Georgio tes-tified that she herself had been late five or six times andhad never brought in a doctor's note, or never had beentold to bring in any such note. Georgio further relatedthat on September 12 she had lunch with Tarone, whorelated to her that earlier that day Pavanello had threat-ened to fire her if she were late again. According toGeorgio, Tarone further remarked that she "should quitnow ...shouldn't make him fire me and ...maybe Ican go and collect unemployment. Further, according toGeorgio, Tarone added that "she was going to leaveanyway in a week because she had to have a baby." Employee Edvige Corte was presently employed bythe Respondent and had been since October 1976. Shewas the wife of employee Dioniso Corte, who had beendischarged October 3. Mrs. Corte was a union supporterand was in the group of employees who gathered onAugust 25 to demand recognition, and while in the halloutside of Pavanello's office, she overheard him yellingthat he did not want the Union and whoever joined theUnion "would have been thrown out of the factory."Mrs. Corte further related that sometime thereafter,either later that day or the following day, she was calledinto Pavanello's office where also present were employ-ees Grante and Francesco Corente. At this time Pavan-ello said he did not want the Union, that the Union "wasthe Mafia," and that "one by one he would have thrownus out."Regarding the discharge of her husband, Mrs. Cortetestified that, on September 30, she was not feeling welland remained at home, when Pavanello called her byphone and asked her if she knew her husband had"threatened" a girl because he wanted her to vote forthe Union. Pavanello then added that he would send herhusband to jail for what he had done, explaining he feltthat her husband had "hit [him] in the back" with hisunion support. With this remark, Pavanello indicatedthat he would call her back, and then hung up. Subse-quently that day, Pavanello failed to call back and laterMrs. Corte, in turn, telephoned him at the plant andduring this conversation she requested that Pavanello notdo anything to her husband as he was not in goodhealth. According to Mrs. Corte, Pavanello replied,"Don't worry because we already spoke and everything'l Counsel for the General Counsel claimed surprise in this testimlonyand argued that the witness had become hostile. He further requestedleave to examine the witness as a hostile witness under Fed R Evld611(c). This request was denied.is clear now." With this, the phone conversation ended.Mrs. Corte related that the following Monday, October3, her husband was fired but refused to leave the plantand the police were then called. After the police arrived,but before her husband left, Mrs. Corte testified that shewent to Pavanello's office and told him that he "wentcrazy" and would "pay dear for this," to which Pavan-ello replied, "If I made a mistake, I will pay for it."Dominick Miele began his employment with the Re-spondent on December 1, 1976. In March 1977, Pavan-ello arrived at the plant from Italy, and at that timeMiele became a supervisor and commenced a trainingperiod under Pavanello. He has since (and on April 1,1978) become the actual production manager in place ofPavanello, who returned to Italy approximately May 17,1978.Miele testified that the plant was closed for the first 2weeks of August for summer vacation and that, until theAugust 25 confrontation with the union representatives,he had no knowledge of the union organization or activi-ties that had been ongoing with some employees. Ac-cording to Miele, about 10 a.m. on August 25, the unionrepresentatives, together with a group of employees,came to his office and he referred them to Pavanello.When Pavanello arrived on the scene, Miele acted as aninterpreter since Pavanello spoke only Italian. Miele tes-tified that Pavanello told them they would have to goupstairs and talk to the Respondent's president, Tripodi.The union representatives then went upstairs in the plant,but soon came back down and left the building, havinglearned that Tripodi was not in.Miele testified that he never talked about the Unionwith employees and that he never threatened employeeswith discharge, the plant closing, or any reductions inpay if they continued in their union support. Regardingthe insurance, Miele related that in early spring (1977)Tripodi had indicated to him that he was "thinking" ofgetting health benefits for all employees. Miele indicatedthat he soon thereafter handed out Blue Cross-BlueShield cards to all the employees, but that many employ-ees failed to fill out and hand in the cards. Thus, hehanded these same cards out to all employees again inAugust, when they returned from their summer vacation.Regarding Tarone's discharge on September 12, Mieletestified that she "usually came late every morning, butthat morning she came in real late." He asked her whyshe was so late, and Tarone replied, in a "laughing ...like joking" manner, that "my husband fell on me."Miele related that he then told Tarone to try to be ontime but immediately reported her lateness to Pavanello,who requested Miele to call Tarone to his office. Taronereported to Pavanello's office and Pavanello then toldher that, if she was late again, she would be fired. Ac-cording to Miele, Tarone then said, "You don't have togo through the trouble of firing me, this is my last day.I'm not going to be working here any longer." Pa-venello then said, "Fine ...[i]f you decide that way, it'sgoing to be that way." Tarone then left the office. Thefollowing day Tarone did come to work, and upon herarrival Miele asked her why she had reported to worksince she had quit the previous day, to which Tarone re- I/O) OPTICS LIMITFD, US.A.301(7plied simply "she decided to come back to work." Mielethen told her not to go to work because "he didn't wantto get blamed from Mr. Pavanello for something," butTarone started back to work anyhow. Miele related thathe then told Pavanello of Tarone's return, and Pavanellothen went to Tarone himself and told her to go home"because she had quit the day before and he didn't wanther back." Soon thereafter Tarone left the plant. Tracingback Tarone's work history, Miele testified that duringthe second week of June, Tarone approached him andasked if she could take off each Wednesday to go tobeauty school. Miele then discussed the matter with Pa-vanello who approved the request. Miele went on to tes-tify that subsequen°'y. and on several occasions, he dis-cussed absences rd lateness with Tarone because "shetook off Wednesday and sometimes she was out for halfa day or she came in late." Miele testified that he alsotold Tarone that, snce they had given her the day off onWednesdays, it w.ls not fair for her to continue to belate. 2Regarding Lope ' discharge on September 21, Mieletestified that Loper w is normally a polisher, cleaning thenose of the frames, bu' that sometimes he was assignedto help employee Grance by filing the corners of frames.Grande's job, on the ther hand, was to adjust or to"give the temple a certtin inclination" and also to file orsand the corners. Graide used a hand file, but whenLopez helped Grande, he filed on a machine which, ac-cording to Miele, was faster and did a better job. Theplant overall produced nywhere from 750 to 900 framesper day. Later on in Miele's testimony, and somewhat in-consistent with his prior testimony, he indicated thatwhen Lopez worked with Grande he did the same thing,and that Lopez actually produced more frames thanGrande. Miele testified that, near the beginning of July,Lopez' production went d wn and he "was walkingaround the factory a lot." lIiele indicated that he spoketo Lopez three or four times in July about his reducedproduction, asking him to remain in his department, butMiele indicated that the problem continued. He conced-ed, however, that Lopez did legitimately go to otherareas of the plant approximately twice a day to "changethe wheel" for female employees who were not strongenough to use the wrench required for his procedure.Miele testified that early on the morning of September21 he told Lopez to help Grande "filing the frame." AtII a.m., Pavanello approached Miele and told him to12 Employee time records admitted into evidence in this case reflectthe following. In additon to the 7 Wednesdays Tarone was absent fromwork attending school. she was also absent on 3 other days. was late by4-1/2 hours on I day, and on September 13 (the date of her discharge)she was late 2 hours. This late entry appears (in September 13. hen infact the testimony in this case would appear to indicate that this entryshould have appeared on the timecard for Monday. September 12. It ason Tuesday. September 13. that Taronle attempted to return to wsork, butwas told to leave This discrepancy is never clarified in the record Addi-tionally, the employee records also indicate that she was also late a totalof eight times. on the following number of days by the following numberof minutes: I day, 13 minutes I day, 5 minutes I day. 4 minutes I das. 3minutes; 2 days, 2 minutes, and 2 days, 1 minute Tarone's employmentcommenced on May 15, and ended ilh her discharge on September 12The Respondent's late procedure 'as to "dock" an employee 15 minutesof pay when an employee was late arri ing by no more than 15 minuti'e.or less In all instances of late arrivals, the records reflect that Tarornewas in fact so docked in accordanlce with this policy or procedure"take a look at what Mr. Lopez did in the last 3 hours,"whereupon both Miele and Pavanello went to Grande'swork area where Lopez was helping, and Lopez hadproduce "sixty pieces. filing these frames in 3 hours."According to Miele, Pavanello was "mad" at them both,mad at Miele for lack of supervision of Lopez, and madat Lopez for his alleged low production. Miele testifiedthat. as a result of these events, he was "surprised,""mad," and "ashamed." Lopez was then asked why hedid not produce more, and according to Miele, he re-sponded that he was "working by the hour, not by thepieces" Lopez also stated that "if you don't like it giveme a layoff and I'll go home, so I can collect." Pavanellorefused to grant the layoff, but Lopez insisted. Accord-ing to Miele, as Pavanello turned and started to walkaway, Lopez said, "Go -- yourself." Then, accordingto Miele, Pavanello "got really mad," turned around, andtold Lopez to go home. Lopez soon thereafter left theplant.Miele's testimony, regarding the discharge of Corte onOctober 3, went as follows. Corte was fired on October3 because he "harassed a few people in the plant." Oneemployee who had complained was Emme Ruffino.during the "last days of August." Miele was not presentwhen Ruffino had complained to Pavanello. and helearned about the incident from Pavanello, after the fact.Shortly after he learned about the complaint from Pa-vanello, he confronted employee Ruffino, a "sixty yearold lady," and who in fact confirmed that Corte "washarassing her, that she was going to lose her job if shedidn't sign for the Union."3Miele testified that he wasalso familiar with the complaint of two other employeesregarding Corte. In mid-September, employee RaphaelCordoba complained to Pavanello, in his presence. thatCorte threatened him with the loss of his job if he failedto "sign for the Union." In late September or early Octo-ber, and on the Friday prior to the Monday discharge ofMiele on October 3, a 20-year-old female employeenamed Miriam Parrales complained to him that Cortehad threatened to put her in his "black book" unless she"signed for the Union." Miele indicated that he immedi-ately reported this last complaint to Pavanello, and thatsoon thereafter they both talked to employee Parrales to-':' Ilvanello did not testify in this case, although he was summonedPa'sanello's nonappearance will be discussed at some length later in thisDecision. Employee Emma Ruffino also did not testify and. for reasonsntl reflected in the record, her testimony s as not sought O()er the ob-ectilon of counsel for the General Counsel. I allow ed Miele's initial testi-mony regarding the fact that Pavaaello had told him about the harass-menl complaint. only to reflect what he had been told b Pasanello. andnot as es idence of proof that such a complaint (or complaint,) had actu-ally been made However. and surprisingly. there was no objection bycounsel fr the General Counsel to Miele's testimony regarding what em-ployee Ruffinio actually related to him when he later approached herabout the matter It should he further noted that. on or about August 2,.the Respondenl distributed and posted a notice to the employees. Whichwas admillted into evidence in this case That notice indicated that man-agement had been advised that individuals not supporting the nlion hadbeen "harassed and otherwise hassled by those in favor" The noticewent on to stale that under no circumstances ould the Respondentpermit prounion or antiunion activities during wsorking hours. and ssouldnot olerate "harassment of any employee pro-unilUn. anti-union or forani oher reas,on " Miele was not certain, hut thought his knovsledge ofthe hara,smlent complaint and his conl:ersatlloln llh eniployee Ruffinocame before the notice came outI/O OPTICS LIMITFD, U.S.A. 307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDgether. According to Miele, Parrales appeared "scaredand started crying," confirmed Corte's threat, and there-after left early and went home. " Miele then related thatlater that day, both he and Pavanello confronted Cortewith Parrales' complaint and told Corte that if it hap-pened again, he would be discharged. According toMiele, Corte responded by stating that whatever he hadtold Parrales "was only a joke."' The followingMonday, Pavanello then approached the Respondent'spresident, Tripodi, and told him about the Parrales com-plaint of the previous Friday, whereupon Tripodi in-structed Pavanello to discharge Corte immediately. "i Ashort letter of discharge was prepared and signed by Tri-podi, and was then handed to Corte. This letter in partrecited: "This is to confirm your termination this morn-ing for violation of a company directive regarding ha-rassment and the threatening of 1/O Optics Ltd. U.S.A.Employees." According to Miele, upon Corte's receiptof this discharge letter, he refused to leave the plant andthe police were then called. When the police arrived,Corte and Pavanello started "screaming to each other"and the police had to "force" Corte to leave.17B. Evaluation of Law and Evidence and InitialConclusions 81. Alleged threats of Production Manager Pavanelloin late August and early SeptemberParagraph 6 of the complaint alleges that on variousdays in late August and early September, includingAugust 25 and September 13, Pavanello threatened toclose the plant, deny scheduled pay raises, and to dis-charge employees if they continued in their support ofthe Union. In support of these allegations, the GeneralCounsel relied primarily on the testimony of employeesGraziano Grande and Dionisio Corte and his wife.Grande initiated the original contact with the Unionand was the Union's most active supporter. However, Icredit his testimony completely in this case, and of allthe witnesses who testified, his demeanor and characterappeared as the highest. Although Grande remained em-ployed by the Respondent, his testimony in many areasproved damaging, and I conclude it was truthful and ac-curate. After the August 25 group meeting resulting inthe Union's request for recognition, Grande was calledinto Pavanello's office with two other employees, includ-ing Corte's wife. Pavanello then commenced to downthe Union, indicating that it was like the "Mafia," that it14 As in the case of the first allegedly threatened employee (EmmaRuffino), there was nio objection by counsel for the General Counsel toMiele's testimony about these two additional complaints when Miele hadtalked to the complaining employees themselves and neither of these twoemployees testified nor was their testimony soughti" In his testimony, Cortc denied the threats to all three eriployees.1' According to Miele, on the Friday of the Parrales complaint. Tri-podi was out of the office the entire day.z' Corte testified that on the morning of his discharge, he wras calm'i The record in this case does not reflect that counsel for the Re-spondent "rested" his case but my hearing notes reflect that in fact theRespondenit did rest its case This fact should have appeared in the offi-cial transcript where there is reflected a brief recess for a "tape chanige"This record was initially taken hby direct audio means. on recording tapeThus there appears. and also from the typed transcriptl to be a definitegap at the point where the Respondent restedwas no good, and that if the Union were successful hewould close down the plant. Grande further testified thatafter August 25, and in the plant, Pavanello made suchstatements about the Union "many times." Grande was amember of the organizing committee and further relatedthat, on September 9, all four members of the committeewere called into Pavanello's office, whereupon Pavanelloindicated that only two of their number would be al-lowed to attend the Board conference on September 12,and that, if all four attended, they would be fired the fol-lowing day.Employee Dionisio Corte I found to be somewhat lessreliable than Grande, although I do credit most of histestimony. Corte was also a strong union supporter, wason the organizing committee, and was discharged theday before the election (October 3). Corte indicated thatsometime on August 25 he was called into Pavanello'soffice, whereupon Pavanello made similar remarks tothose indicated by Grande. Corte further related that Pa-vanello later on August 25 approached a group of sevenor eight employees in the plant and again downed theUnion, "yelling in a loud voice." Further, and accordingto Corte, a similar incident occurred on September 13,when Pavanello approached his machine and again madedisparaging remarks about the Union, including threatsto discharge supporters and to move or close the plant.Corte's wife also credibly corroborated Grande's testi-mony regarding Pavanello's August 25 remarks, as didemployee Antoinette Georgio.Pavanello was obviously disturbed when approachedby the union representatives and employees the morningof August 25. He made it clear that he did not want theUnion and in effect ordered the group to leave his area,indicating that any further discussions should be hadwith the Respondent's president. I am admittedly influ-enced considerably by Pavanello's failure to be presentand to testify in this case. Pavanello, I conclude, wasdefinitely under the control of the Respondent, and thecost of bringing him from Italy to testify in this casedoes not serve to temper the influence of his lack ofpresence. I thus conclude and find that Pavanello did infact threaten plant closure and the discharge of employ-ees if they continued in their support of the Union.Regarding the allegation pertaining to the denial ofscheduled pay raises, the only supporting testimony isthat of Grande, when he testified that Pavanello, in hisoffice on August 25, showed the employees gathered "apaper" with the names of five employees due to be givena raise on September 1. Although I have creditedGrande completely, his testimony regarding the pay raiseallegation stops short of providing substantial evidencethat a threat was intended. No other witness gave testi-mony regarding the denial of pay raises and I am unableto conclude, on the basis of the record before me, thatPavanello's brief remarks constituted an unlawful threatas alleged. Although I have no great doubt that the re-marks were intended as threatening in nature, I simplyfeel that the record lacks the substantial evidence neces-sary to conclude that in fact a threat was made or con-veyed. Thus, I conclude that Pavanello's alleged threat 1/0 OPTICS LIMITED, US.A.309to deny scheduled pay raises lacked testimonial supportand was not proven.2. The alleged threats of Assistant ProductionManager Miele and his offer to provide medicalbenefitsParagraph 7 of the complaint alleges that, on August26, Miele threatened employees with discharge, plantclosure, and reduction in pay. There is simply no evi-dence in the record to support these allegations. Further,the General Counsel's brief is moot regarding this allega-tion. Thus I find no violation as alleged in paragraph 7of the complaint.Paragraph 8 of the complaint alleges that Miele im-properly and unlawfully offered, on behalf of the Re-spondent, to provide employees with medical benefits ifthey did not select the Union in the upcoming Board-conducted election. The original complaint alleged thatthis conduct took place on or about October 1 to 3, andduring the Hearing the complaint was amended to allegethe date of on or about September 14. To substantiatethis allegation, the General Counsel relies on the sole tes-timony of employee Fidel Lopez. Lopez was dischargedon September 21, and initially testified that a "shorttime" before he was discharged Miele approached him athis machine in the plant and stated that he would givethe employees Blue Cross and Blue Shield if they wouldnot vote for the Union. However, in cross-examinationhe changed this date twice, first indicating that the con-versation took place prior to the August 25 group con-frontation, and next (and again) changing the date to besometime prior to the start of the August vacation,which involved the first 2 weeks of August. Other wit-nesses, and Miele himself, confirmed that the insuranceapplication cards were handed out to all employees onAugust 24. Miele denied the remarks and no other wit-ness indicated that Miele made such remarks when hehanded the cards out for the individual employees onAugust 24. I discredit the testimony of Lopez here. Hewas uncertain and changing, in the same manner as muchof his other testimony in this case. Further, it wouldfollow that, if Miele's intent were to make clear throughsuch remarks that the benefits would not be given ifunion support continued, at least one other witnesswould have remembered such remarks. Miele, himself,was somewhat in the middle in this case. He appeared asmild-mannered and appreciative of the opportunity tobecome a supervisor. However, his demeanor conveyedthe impression that he wanted to carry off his responsi-bilities in a competent and straightforward manner. In hisstatus, under Pavanello and in training, he obviously hadno responsibility, or desire, in dealing with the Union,and his primary goal during the period involved in thiscase appeared to be the gaining of the respect and admi-ration of both the employees and his superiors. In themain, I credit much of Miele's testimony in this case, andin my opinion, he only rarely shaded the truth, and thenwith few exceptions, only where he felt that no unde-served detriment would occur to any employee. I findand conclude that in fact Miele did not, on September 14or August 24, or any other date, hold out insurancebenefits in return for employee rejection of the Union.3. The discharge of Maria Tarone on September13'9Maria Tarone was a union supporter, and the only dis-charged employee who was not a member of the orga-nizing committee. She was discharged, according to theRespondent, for her tardiness and absenteeism record.Her record in this regard is set out in detail earlier in thisDecision. To summarize, in addition to the 7 Wednes-days she attended beauty school, with consent, the rec-ords reflect that she in fact was late 9 different days andwas absent or failed to report on 3 additional days.Seven out of the nine late arrivals involved between Iand 13 minutes. She was 4-1/2 hours late on one occa-sion and, immediately prior to her discharge, she was ap-proximately 2 hours late. She was employed for 4months, including the 2 weeks' vacation period. Taronetestified that she arrived late September 12 because shewas not feeling well, and that upon her arrival neitherMiele nor Pavanello was in the area to receive this ex-planation. Miele testified that Tarone usually came late"every morning" and on the morning in question,Tarone "laughingly" gave him the excuse that her "hus-band fell on [her]." Later on that day, she was called toPavanello's office and, according to Miele, Pavanelloonly threatened to discharge her if she were late again,to which Tarone responded that she was quittinganyhow, and she left the office. Tarone denied makingsuch remarks but employee Antoninette Georgio testifiedthat Tarone, at lunch that same day, remarked that "sheshould quit now ...shouldn't make him fire me ..maybe I can go and collect unemployment," finally re-marking that she had planned to leave in a week anywaybecause she was going to have a child. Georgio's testi-mony seemingly corroborates Miele's rendition of the in-cident and I credit Georgio's testimony completely inthis case. Although Georgio was presently employed bythe Respondent, she was a union supporter from the be-ginning and other portions of her testimony were alsoadverse to the Respondent in this case. Regarding Tar-one's tardiness and absenteeism record during her 4months of employment, there is little in the record fromwhich one can measure its severity, especially in light ofthe Respondent's rather loose and uncertain personnelpractices. During cross-examination, when Tarone wasasked about her statement to Miele concerning an earlymorning occurrence with her husband on September 12,she simply replied, "I don't remember." Somewhat quiz-zical in this incident is the fact that Tarone maintainedthat her first and only conversation in Pavanello's officeabout her lateness earlier that day was approximately 4to 4:30 in the afternoon. However, her remarks to em-ployee Georgio were made at lunch, long before sheclaimed to have been discharged. Further, Tarone wasnever asked whether she made such remarks to Georgio,although she was called in rebuttal. Additionally, shewas never really called upon to testimonially deny herremarks to Pavanello, as indicated by Miele.9" All three (f the alleged discrimIlator discharge, in this casc wvcrcthe subject if par 9 of the complaintI/O OPTICS LIMITED USA 309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor whatever reason or reasons Tarone left, in myopinion the record in this case does not support the con-clusion that she was discharged, even in part, because ofher union support and activities. My conception of herdischarge was simply that, because of her somewhat bor-derline attendance record, when Tarone offered to quitor explained that she had planned to leave, Pavanellotook the opportunity to accept her plans or offer, andthus prohibited her return the following day.204. The discharge of employee Fidel Lopez onSeptember 21Lopez was a union supporter and a member of the or-ganizing committee. He had been employed by the Re-spondent for approximately 10 months, and the Respond-ent's alleged reason for his discharge was a reduction inhis production, caused, in part, by his unwarranted wan-derings through the plant. During the morning of Sep-tember 21, Lopez was assigned to help employeeGrande. Lopez testified that later on Pavanello ap-proached him and asked him to commence straighteningand polishing frames in addition to filing corners. Lopezindicated that he had little or no experience in thestraightening or "setting" of frames, and that approxi-mately I hour later Pavanello approached and countedthe pieces that he had completed, thereafter informinghim that he was not sufficiently producing, and furtherthreatening to fire him if he did not produce more.Lopez then indicated that, approximately an hour later,Pavanello again approached him, this time with Miele,and told him "not to work anymore" because his pro-duction was poor. Lopez also testified that, up until thispoint, he had received no complaints about his work orproduction, and that several times a week he would goto other machines to help the employee-operators. Lopezconceded, however, that Pavanello had complained tohim about his "wandering" several times prior to Sep-tember 21. Lopez also conceded that, in response to Pa-vanello's directions not to work anymore, he asked for a"lay-off," which was refused. Miele essentially corrobo-rated the incident as described in testimony by Lopez,but indicated that, when Pavanello questioned his pro-duction, Lopez responded by stating "If you don't like it,give me a lay-off and I'll go home, so I can collect."Miele further testified that, upon Pavanello's refusal ofthe layoff, and as Pavanello started to walk away, Lopezsaid, "Go -- yourself." According to to Miele, Pavan-ello then "got really mad," turned around, and toldLopez to go home. Lopez testimonially denied the pro-fanity statement or remark to Pavanello. Grande testifiedthat, when Lopez worked with him in the past, his soleduty was to file corners but, on the day in question, hewas given the additional duties of "adjusting" the glassesand pulling the "templix." Grande further related thatthese two steps were normally accomplished by him,with Lopez accomplishing only the filing after he com-pleted his work on the frame.20 When Tarone testified in this case, she was definitely "With child"and testified that she was scheduled to give birth in approximately amonth (July 29). She also testified that she first discovered that she waspregnant on or about November 13. and I month after the September 12lunch with employee Georgio and her termination.My determinations regarding the Lopez dischargehave given me the most difficulty in this case. As indi-cated earlier, in my opinion, certain portions of Lopez'testimony were not creditable. Further, and in my opin-ion, it is regarding his own discharge that Lopez' testi-mony becomes somewhat suspect. I am thus virtuallyunable to determine or conclude whether or not the pro-fanity was actually used by Lopez.2'As indicated earli-er, Lopez had worked for the Respondent for approxi-mately 10 months. The only complaints that he had re-ceived about his work were in regard to his wanderingor traveling to other machines in order to aid the opera-tors of those machines in changing a part. The record re-flects that no other employee normally was about theplant in this fashion. Unfortunately, Grande either didnot hear the interchange between Lopez and Pavanelloor, for some reason, he was not questioned about thesame during his testimony. Perhaps of some significancehere is the fact that Grande spoke only Italian, as did Pa-vanello. On the other hand, Lopez spoke only Spanish,which was understood by Miele only. The major thrustof the Respondent's defense to this discharge involvedthe production of Lopez. Considering the relevant testi-mony, the record as a whole, the setting and abruptnessof the discharge, I conclude with some difficulty thatLopez was discharged substantially by virtue of hisunion support and activities.225. The discharge of Dionisio Corte on October 3Corte first became employed with the Respondent inApril 1976. He was rehired by the Respondent March28, 1978, and testified as a present employee of the Re-spondent. With the exception of the 5-month period fol-lowing his October 3 discharge, and an additional 3-month period in earlier 1977, Corte worked continuouslyat the Respondent's plant. The Respondent defends thisdischarge on the grounds that Corte had threatened orharassed three other employees regarding the signing ofthe union authorization cards. According to Miele, thefirst incident occurred in the middle of September andinvolved employee Raphael Cordoba, the second oc-curred in late August and involved Emma Ruffino, andthe third took place the last Friday of September and in-volved employee Miriam Parrales. On August 26 the Re-spondent distributed and posted a notice condemning ha-rassment. According to Miele, it was the third and lastincident that actually precipitated Corte's discharge thefollowing Monday. Corte testimonially denied the harass-ment and I am herein confronted with deciding the issueon the basis of the testimony of Corte and Miele alone.Miele was not present during the alleged threats or ha-rassment, and learned only about them after the fact andfrom the alleged victims (according to his testimony).Counsel for the General Counsel in this case voicedstrong objections to Miele's testimony regarding what2 In the setting of this plant, it would not strike me as unusual forsuch remarks and language to be made and used. Further, both Lopezand avanellio were obhiously mad at each other22 Had I been able to cnclde that the prfanity was in fact used, inthis setting it would have been difficult to attribute such remarks as thesole cause of the discharge. 1/0 OPTICS LIMITE. UI.S A.IIPavanello had told him relative to the complaints of theemployees involved. However. as to Miele's testimonyregarding what the alleged victims related directly tohim, there was no objection. Notwithstanding the lack ofsuch an objection, I am still confronted with Miele's se-condhand testimony, without further corroboration.What is most perplexing to me in this case is the fact thatthe Respondent failed to call any one of the three allegedvictims, at least two of whom remained in the Respond-ent's employ at the time of the hearing. It was the Re-spondent's president, Dimitri Tripodi, who actually dis-charged Corte, and he also failed to testify in this case.Tripodi apparently acted on information he received pri-marily from Pavanello, who of course also was not avail-able for testimony in this case. Even assuming that Tri-podi acted in good faith, in my opinion the record lacksthe proper supporting evidence from which to assume orconclude that Pavanello or the victims acted in goodfaith or with veracity. There is no firsthand evidenceupon which to conclude that the threats or harassmentsactually occurred. The situation that I am confrontedwith does involve a longtime employee, but one whowas an active and strong union supporter, and a amember of the organizing committee. I am further con-fronted with the fact that not only was Corte's wifemaintained in her employment. but Corte himself alsowas rehired some 5 months later. It should be noted alsothat two of the alleged incidents occurred subsequent toAugust 25, at which point signatures on at least 29 cardshad been obtained. Thus, it could be said that, subse-quent to August 25, there was no reason for any such ha-rassment as only two or three employees had failed toexecute cards. Additionally, the timing of Corte's dis-charge only hours before the election, together with themanner of his exodus from the plant, under the threat ofpolice action, is of some further significance in thismatter. Based on the foregoing, and again together withthe record as a whole, I conclude that Corte's dischargewas motivated by his union support and activities, andthus I find that his discharge was violative of the Act asalleged in the complaint.Upon the foregoing findings of fact and initial conclu-sions, and upon the entire record, I hereby make the fol-lowing:CONCI USIONS Oi LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2). (6), and (7) ofthe Act.2. The Charging Union is a labor organization withinthe meaning of Section 2(5) of the Act.3. The Respondent, in 1977, and by and through itsagent and production manager, Rizzieri Pavanello, vio-lated Section 8(a)(1) of the Act on August 25 and onvarious days thereafter, including September 9, andthrough and on September 13, by threatening employeeswith plant closure and discharge if they supported andvoted for the Union in an upcoming election, and if theUnion prevailed in said upcoming election.4. The Respondent, in 1977, violated Section 8(a)(3)and (1) of the Act by discriminatorily discharging em-ployee Fidel Lopez on September 21 and employeeDionisio Corte on October 3, because of their protectedconcerted activities in supporting the Union.5. The Respondent has not otherwise violated the Act6. The improper and unlawful acts and conduct foundherein and concluded in paragraphs 3 and 4. aho\c.affect commerce within the meaning of Section 2b) and(7) of the Act.THE RI[.(iI)mHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend that itcease and desist therefrom, 2: that it post an appropriatenotice, and that it take certain other affirmative action asset forth below designed to effectuate the purposes andpolicies of the Act.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by unlawfully and discrimina-torily discharging employees Fidel Lopez and DionisioCorte, I shall recommend that the Respondent offerthem immediate and full reinstatement to their formerpositions or, if such positions no longer exists, to subtain-tially equivalent positions, without prejudice to their sc-niority or other rights and privileges previously en joyed.I shall further recommend that the Respondent makeemployees Lopez and Corte whole for any loss of earn-ings they may have suffered as a result of the discrimina-tion against them by payment of a sum of money equalto that which they normally would have earned from thedate of their discharge to the date of its offer of rein-statement, less net earnings, with interest hereon to becomputed in the manner prescribed in Ft : I Wlfo/wortlCompany, 90 NLRB 289 (1950). and f1lorida Stel Corpo-ration, 231 NLRB 651 (1977)1.24It will also be recommended that the Respondenit pre-serve and make available to the Board. upon request. allpayroll records, social security payment records, time-cards, personnel records and reports. and all other rec-ords necessary and useful to determine the amount ofbackpay due and all the rights of reinstatement under theterms of these recommendations.Upon the basis of the foregoing findings of fact, coln-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the follosx ingrecommended:ORDER25The Respondent, I/O Optics Limited, U.S.A. DobbsFerry, New York, its officers, agents, successors. and as-signs, shall:1. Cease and desist from:'" I thall Al rcovItl lllld lhal tli .ddi(ihli,11, t.titCa1 ,il, dl11 [p1 IL-sioll of eti ()rtler he ,il It nlrr t ii Vrltl5, S vrll h [I fel iio he Hllre .1proprlial I ils cat, ' S u' IlOnierS I}~/(d. Il, .242 NIRlt i t l I7 l ))Set. gneral'. 1/, Plumhrt & tlcltin, (, Ig NlRB t 11 t 1 t%21, III tle .SeTlt 1j1 Lxt'N ptlii, it, il]]d as% pi- iCd > , s I2 4 ofthe Rules mrid Regulaliols of ift NAiotoio l I .,tdI r Rlalliois 1taidi. t.filliitigs. cIOrICIL iSi.i1, llid 1C..,itill tI ()rir htI I shQall as proIt tl'dI S 12 48 of the Rile .aridl Rcgulaltions .c .i.lpil h lhe h,ar,d aildht<Oin its fiidilgs .illtllrsI. fllid ()fitl ..ald ll .1,'ltl s ih r,.shiall he dheicd ssL' a sth\i l l r p .p.sho OPTICS LMTI). U.S A. I I 312I)ECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Discouraging membership in or support of District65, Distributive Workers of America, or any other labororganization, by threatening employees with plant clo-sure or discharge, or by discharging employees, or other-wise discriminating against them with respect to theterms and conditions of their employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action:(a) Offer Fidel Lopez and Dionisio Corte immediateand full reinstatement to their former jobs or, if suchjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole forany loss of pay they may have suffered as a result oftheir unlawful discharge, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records and reports, andall other records necessary to analyze the amount ofbackpay due herein.(c) Post at its office and places of business in DobbsFerry, New York, copies of the attached notice marked"Appendix."26Copies of said notice, on forms providedby the Regional Director for Region 2, after being dulysigned by Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.2t In the even that this Order is enforced by a Judgment of a UnitedStates Court ofr Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" hall read "Posted Pursu-ant to a Judgment of the United States Cotr of Appeals Enforcing anOrder of Ithe National Labor Relatilons IBoard